Per curiam.
We accepted Respondent’s petition for voluntary surrender of his license to practice law pending his appeal of his conviction of a felony involving moral turpitude in the United States District Court for the Northern District of Georgia. In the Matter of Gerald M. Popkin, 260 Ga. 788 (402 SE2d 517) (1991). We now have before us Respondent’s petition for voluntary surrender of his license in which petition he admits a violation of Standard 66 of Rule 4-102 (d) of the Rules and Regulations of the State Bar of Georgia, submits that disbarment is the appropriate discipline, and waives his right to a hearing under Rule 4-106 (f) (1).
The petition for voluntary surrender of license, being equivalent to disbarment, is granted.

Clarke, C. J., Hunt, P. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.